On December 24, 1907, defendant in error, John F. McClellan, sued Thomas Vanselous and James Hamilton, *Page 506 
plaintiffs in error, in the district court of Kay county, in ejectment for certain lots described in his petition. There was trial and judgment for plaintiff, and when a second trial which was granted resulted the same way, defendants bring the case here. But we cannot pass upon the merits of this cause, but must dismiss it. This for the reason that, owing to a failure of plaintiffs in error to comply with rule 25 (20 Okla. xii, 95 Pac. viii) of this court and set forth in their brief a specification of errors complained of, we can only conjecture what is relied upon to reverse the case. Cause dismissed.